DETAILED ACTION
	Claims 20-36 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendments
	The amendment filed on February 3, 2022 is acknowledged and is entered into the instant application file.
Reopening of Prosecution
	In light of the new rejections below that are not necessitated by amendment, prosecution is reopened in the instant application.
Previous Improper Markush Grouping Rejections
Claims 20-22, 25, and 29 were previously rejected on the basis that it contains an improper Markush grouping of alternatives. 
	The claims are now drawn to a proper Markush grouping, and the rejection is withdrawn.
Previous Double Patenting Rejections
Claims 20-23 and 25 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of U.S. Patent No. 7,846,763. 
Claims 20-23 and 25 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 of U.S. Patent No. 8,377,740. 
Claims 20, 22, and 25 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,024,308. 
Claims 20-23, 25, and 29 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11, 14, 23, and 25 of U.S. Patent No. 9,748,498. 

	The Applicant has filed a terminal disclaimer over the above patents, which has been approved by the Office.  The above rejections are withdrawn.
Claims 20-23, 25, and 29 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 and 24 of copending Application No. 16/729,812, published as US PGPUB 2020/0136064 (reference application).
	The Applicant has stated that the copending application has not been examined and has a later priority date.  However, the Examiner can only withdraw the rejection if there are no other grounds for rejection in the present action.  As there are new grounds of rejection, the current rejection is maintained until there are no other rejections pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-23, 25, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
The instant claims are drawn to an uncharged transition metal complex comprising the formula II:
    PNG
    media_image1.png
    183
    182
    media_image1.png
    Greyscale
.  However, the instant specification only describes formula II in the context of formula I: 
    PNG
    media_image2.png
    70
    151
    media_image2.png
    Greyscale
, where M1 is Co, Rh, Ir, Nb, Pd, Pt, Fe, Ru, Os, Cr, Mo, W, Mn, Tc, Re, Cu, Ag, and Au, carbene refers to a monodentate, bidentate, or tridentate carbene ligand, L is a monoanionic or a dianionic ligand, K is an uncharged monodentate or bidentate ligand, n is at least 1, m and o are 0, 1, or greater.  See pages 2-3 and 13-15 of the clean copy of the substitute specification.  As the instantly claimed scope is greater than that supported by the original disclosure, the instant claims are not fully supported by the original disclosure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 20, 22, 23 and 25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Simal et al. (Canadian Journal of Chemistry, 2001, 529-535).

    PNG
    media_image3.png
    142
    151
    media_image3.png
    Greyscale
, which reads on the claims where Do1 is N, Y1 and Y2 forma two atom bridge with one carbon atom, Y3 is phenyl, r is 1, p is 0, q is 0, R1 and R2 form a four carbon atom unsaturated bridge, and Ru is a transition metal.  For claims 22 and 23, Z is CH and t and t’ are 0.  For claim 23, R11 is phenyl.  See compound 4, Scheme 2, page 532.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-23, 25, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 and 24 of copending Application No. 16/729,812, published as US PGPUB 2020/0136064 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘812 application is drawn to a uncharged transition metal-carbene complex comprising a structure of the formula 
    PNG
    media_image4.png
    203
    203
    media_image4.png
    Greyscale
, where A can form a five or six membered ring, Y1 and Y2 can be separate or form an aromatic ring, Do is N, O, or S, and metal can include Pt (II).  Y3 can be hydrogen or alkyl.

Conclusion
Claims 20-23, 25, and 29 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626